Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because Claim 1 lacks any hardware element to constitute a search circuit as claimed.
The basis of this rejection is set forth in a test of whether the invention is categorized as a process, machine, manufacture, or composition of matter and if the invention produces a useful, concrete and tangible result.  Mere ideas in the abstract (i.e., abstract idea, law of nature, natural phenomena) are found to be non-statutory subject matter. 
The search table and search processing unit are seemingly software components according to the specification.   Therefore, it lacks any hardware to constitute a system to fit within any patentable categories under 35 USC 101.
Since all of the elements claimed could be reasonably interpreted in light of the disclosure by an ordinary artisan as being software alone, and thus is directed to software per se, which is non-statutory.
In order for such a software claim to be statutory, it must be claimed in combination with a hardware processor (comprising search processing unit) and or hardware memory device (comprising search tables) to establish a statutory category of invention and enable any functionality to be realized.
Claims 2-14 are rejected by their dependency on Claim 1.


Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lines (2012/0110049).
Regarding Claim 1, Lines (2012/0110049) discloses a search circuit (“binary search circuit”, paragraph [0031]) comprising:
a search table having a plurality of entry data (“adding sorted entries”, “routing table”, paragraph [0031]; “range table”, paragraph [0045]; “with the action tables with as many as million or more entries”, paragraph [0055]), each of the plurality of entry data including a search data, a prefix length data (“prefix match length”, paragraph [0044]; “prefix match”, paragraph [0045]; “prefix length”, paragraph [0054]) and a search result data (“generate speculative comparison results”, paragraph [0008]) and
a search processing unit configured to receive a search key and to perform a binary search operation for the search table (“linear search in which the key”, “binary search”, paragraph [0003]; “search for a key”, paragraph [0004]; “search for (i.e. the key)”, paragraph [0020]),
wherein the search processing unit reads one of the plurality of entry data (“adding sorted entries”, routing table”, paragraph [0031] from the search table (“routing table”, paragraph [0031]; “range table”, paragraph [0045]) according to the binary search operation (“binary search”, paragraph [0003]), specifies a search target range based on the search data and the prefix length data (“prefix match length”, paragraph [0044]; “prefix match”, paragraph [0045]; “prefix length”, paragraph [0054]) 
Regarding Claim 2, Line discloses the search circuit according to claim 1,
wherein the search data is a lower limit value of the search target range (“upper and lower bounds on the range of possible”, paragraph [0045]).
Regarding Claim 4, Line discloses the search circuit according to claim 1, further comprising:
a result storage unit configured to store a determination result by the search processing unit (“comparison result”, paragraphs [0004], [0005], [0008], [0017]).
Regarding Claim 5, Line discloses the search circuit according to claim 1,
wherein the search table is one of a plurality of search tables (“tables”, paragraphs [0030], [0055], [0060]),
wherein the search processing unit performs the binary search operation for the plurality of search tables, respectively (“binary search”, “table”, paragraphs [0031], [0045], [0055]).
Regarding Claim 6, Line discloses the search circuit according to claim 5,
wherein the search processing unit performs the binary search operation (“binary search iterations”, paragraph [0005]; “binary search circuit”, paragraph [0026]) for the plurality of search tables in order or in parallel (“parallel comparison stage”, paragraph [0005]).
Regarding Claim 7, Line discloses the search circuit according to claim 1, further comprising:
a table generation unit configured to generate the plurality of entry data to store the search table (“table comprising plurality of entries”, paragraph [0007]; “table with as many a million or more entries in current generations”, paragraph [0055]).
Allowable subject matter
Claims 3, 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“wherein the plurality or entry data comprises a first entry data and a second entry data,
wherein, when the search processing unit determines that the search key is included in a first search target range specified by a first search data and a first prefix length data included in the first entry data but the search key does not match the first search data, the search processing unit reads the second entry data from the search table according to the binary search operation and determines whether the search key is included in a second search target range specified by a second search data and a second prefix length data included in the second entry data, and
wherein the search processing unit outputs one of a first search result data in the first entry data and a second search result data in the second entry data based on a comparison result of the first prefix length data and the second prefix length data, when it is determined the search key is included in the second search target range.” such as required by Claim 3.
“wherein the table generation unit comprises:
a data acquisition unit configured to obtain a plurality of entry candidate data, each of the plurality of entry candidate data including the search result data and a search target data having a masked bit,

an entry data setting unit configured to set the search data, the prefix length data based on the entry candidate data and the search result data as the entry data to the search table.” such as required by Claim 8.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152